DETAILED ACTION
Status of Application
Claims 2-5 and 7-12 have been examined in this application. Claims 2-5 are amended. Claims 7-12 are new. Claims 1 and 6 are cancelled. This is a Final Office Action in response to Arguments and Amendments filed on 7/21/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 5/10/2019. It is noted that applicant has filed a certified copy of the JP2019-090089 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 7/21/2022 in response to the 101 rejection have been fully considered but they are not persuasive. Applicant argues that new claims 7 and 8 recite additional elements which practically integrate the abstract idea. On pgs. 6-7, Applicant argues that he limitations drawn to a “GPS circuit” and “control the display” practically integrated the abstract idea. Applicant argues that the claims must be read as a whole and that the claims describe a practical application whereby route selection is optimized such that a vehicle can arrive at the destination with a higher level of charge. The Office respectfully disagrees. The abstract idea is the selection of a route based on determinations that may easily be performed in a human mind (see 101 rejection below). The additional elements of a GPS circuit, a processor, and a display are not practical integrations, even when viewed as a whole. See 101 rejection below for analysis of each additional element. Overall, the argued advantages of the invention (p. 7 “route selection is optimized such that a vehicle can arrive at the destination with a battery having a higher state of charge, so that the vehicle has a longer range capability”) is not an actual improvement to a technical field, but helping a user make a decision. The invention is drawn to helping a driver make a decision; the details of the route determination being easily performed in a human mind. The application is merely using data from a GPS sensor, recites generic computer components used merely as a tool, and post-solution activity of displaying the results of the abstract idea. Even when viewing all the additional elements as a whole, and in view of the specification, the invention merely uses a generic computer to aid a user in making a decision based on steps easily performed in a human mind.
Applicant’s arguments with respect to claim(s) 7 and 8 have been considered but are moot because the new ground of rejection does not rely on the particular combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The claims recite a GPS circuit which lacks written disclosure. The specification recites the broader GNSS (global navigation satellite system) and is silent as to the more specific type of GNSS, GPS. The limitation lacks written disclosure.
Claim(s) 2-5 and 9-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 8 and for failing to cure the deficiencies listed above.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The claim recites the “transit point having a lowest moving time to the destination from among a plurality of alternative transit points with charging equipment”. The specification lacks written description for the aforementioned limitation. Paragraph [0083] recites that a route may be selected “in which the moving time is the shortest”. The shortest moving time is not with respect to the charging station and the destination, but rather the entire path. Paragraph [0090] recites that “the vehicle can stop over the charging equipment closest to the destination based on the arrival time”. The preceding paragraphs discuss the charging equipment closest to the destination such that it appears to be spatial. Moreover, “closest … based on the arrival time” does not necessarily mean that it takes the shortest moving time to reach the destination from the charging location, but could still include closest special distance but such that the arrival time goal is met. The specification appears to be broader than the specifics of the claim and, therefore, the claim is rejected as lacking written description.
Claim(s) 3, 5, 10, and 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 8 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) above results in an indefinite rejection. It is unclear if “the transit point having a lowest moving time to the destination” is to be read as merely the distance between the transit point and the destination having the shortest travel time or if the travel time to the destination, in total, is to be the shortest while accounting for the transit point. The limitation is interpreted as a transit point in a route resulting in a shortest route from among a plurality of routes.
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite displaying the second route when there is charging equipment at the destination. The claim appears to be missing a crucial step in the selecting of the second route limitation. The selecting of the second route appears to be in response to the determination that there is no charging equipment at the destination. See [0078].
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite limtiations drawn to controlling the display to display the selected route. The independent claims already recite this limitation. The first limitation of Claims 4 and 5 are drawn to further narrowing the selection of a route of the independent claims; therefore, it is unclear that an additional displaying step is necessary because the controlling step of the independent claims already covers this limitation. The repetition of the limitation results in an unclear claim and can be interpreted as an entirely different displaying step from that of the independent claims. The limitation is interpreted to be a duplicate of the displaying limitation in the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s):
(a) determine that there is no charging equipment at the destination, and 
(b) select the route such that the route has a transit point with charging equipment along the route, the transit point having a closest distance (lowest moving time) to the destination from among a plurality of alternative transit points with charging equipment

	Limitation (a), under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, step a) may be a driver mentally deciding/determining that the final destination is at a family member’s house who is known to not have a charging station. Similarly, limitation (b), under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, step b) may be a driver determining the route to the family member’s house such that a known charging station along the route is selected, wherein the charging station is the closest to the destination (spatially or temporally). 
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements “a GPS circuit … installed in a motor-driven vehicle”, a processor, and a display. The additional element of a GPS circuit is mere data gathering/pre-solution activity because the determined location is merely used as a data point in the abstract idea above. The processor is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The display is post solution activity merely presenting the results of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 	The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional element of “a processor” in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. A GPS circuit in a motor-driven vehicle used in determining a route is conventional activity as demonstrated by Nobutomo and therefore not significantly more than the abstract idea itself. The display is post-solution activity of merely displaying the results of analysis and has been held by Electric Power Group as not being significantly more than the abstract idea itself.

Claim(s) 2-5 and 9-12 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.		Claims 2-5 and 9-10 are drawn to specifying the criteria by which the routes are selected, all of which are capable of being held and decided in a human mind. The claims do not recite any additional elements not addressed in the independent claims.
Claims 11 and 12 recite the additional element of a battery-electric vehicle; however, the additional element merely generally links the abstract idea to a particular technological environment and is therefore not practically integrated and has been held by Flook as not being significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0345976 A1) in view of Nobutomo (JP 2014048086). Examiner’s note: for the sake of clarity, the rejection orders the rejected claims in order of dependency.

As per Claim 7, Li et al. discloses an information providing device comprising:
	a processor programmed to select a route for the motor-driven vehicle to drive to a destination, based on the measured position of the motor-driven vehicle, the processor being further programmed to:
	determine that there is no charging equipment at the destination ([0027, 0029]), and
	select the route such that the route has a transit point with charging equipment along the route ([0058]); and	a display, the processor being further programmed to control the display to display the route selected by the processor to an occupant of the motor-driven vehicle ([0024]).	Li et al. does not explicitly disclose:	a GPS circuit that is installed in a motor-driven vehicle and configured to measure a position of the motor-driven vehicle based on signals received from satellites; and
	the transit point having a closest distance to the destination from among a plurality of alternative transit points with charging equipment.	However, Nobutomo teaches the aforementioned limitation ([0012] for GPS limitation; [0057, 0067, 0084] limitation drawn to nearest transit point with charging equipment).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Li et al. to provide the aforementioned limitations taught by Nobutomo with the motivation of ensuring that the vehicle has enough charge when arriving at a destination location in the event there is an electrical blackout area in the vicinity of the destination.
As per Claim 2, Li et al. discloses the information providing device according to claim 7, wherein the processor is further programmed to select a second route in which a moving distance of the motor-driven vehicle to the destination is the shortest out of a plurality of routes, and to control the display to display the selected second route when there is charging equipment at the destination ([0052] discloses that the destination may have a charging station and route may be determined accounting for the charging station at the destination and charging stations along the way. [0024] discloses that selected path is displayed).  
As per Claim 4, Li et al. discloses the information providing device according to claim 7, wherein the processor is further programmed to select the route such that a moving distance of the motor-driven vehicle to the destination is longer as compared to a case where charging equipment is present at the destination, and to control the display to display the selected route (This limitation reads on selecting a route that has a longer driving distance than if there was a charging station at the destination. However, the limitation does not require that a route be calculated for the condition of a charging station at the destination and then comparing it to the instance where there is no charging station at a destination. The BRI of the claim is a mere description of the distance of the selected route being longer than a hypothetical route to a destination with a charger. Li et al. discloses the aforementioned interpretation in [0066] and Fig. 5. So does Nobutomo in at least Fig. 2).  
As per Claim 9, Li et al. does not explicitly disclose the information providing device according to Claim 7, wherein the processor is programmed to select the route when there is no charging equipment at the destination and there is no charging equipment on an alternative route with the shortest moving distance to the destination (Li et al. discloses determining a shortest route that does not include a charging station [0066] Route R5’).	However, Nobutomo teaches the aforementioned limitation ([0062, 0065, 0066], Fig. 2; Route D is the shortest route to the destination per the drawings. It is excluded from the search because it does not have a charging station. The figures show no charging station at the destination)	The motivation to combine Nobutomo and Li et al. was provided in the rejection of Claim 7.
As per Claim 11, Li et al. discloses a battery-electric vehicle comprising the information providing device according to claim 7 (Abstract).

As per Claim 8, Li et al. discloses an information providing device comprising:
	a processor programmed to select a route for the motor-driven vehicle to drive to a destination, based on the measured position of the motor-driven vehicle, the processor being further programmed to:
	determine that there is no charging equipment at the destination ([0027, 0029]), and
	select the route such that the route has a transit point with charging equipment along the route ([0058]).
	a display, the processor being further programmed to control the display to display the route selected by the processor to an occupant of the motor-driven vehicle ([0024]).	Li et al. does not disclose:	a GPS circuit that is installed in a motor-driven vehicle and configured to measure a position of the motor-driven vehicle based on signals received from satellites;
	the transit point having a lowest moving time to the destination from among a plurality of alternative transit points with charging equipment.	However, Nobutomo teaches the aforementioned limitation (See 112’s; [0046] teaches that the route taking the least amount of time is selected. [0058] discloses that the nearest charging station is selected; therefore, if prioritizing time, “nearest” would have to prioritize the time it takes to reach destination).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Li et al. to provide the aforementioned limitations taught by Nobutomo with the motivation of ensuring that the vehicle has enough charge when arriving at a destination location in the event there is an electrical blackout area in the vicinity of the destination.

As per Claim 3, Li et al. discloses the information providing device according to claim 8, wherein the processor is further programmed to select a second route in which a moving time of the motor-driven vehicle to the destination is the shortest out of a plurality of routes, and to control the display to display the selected second route when there is charging equipment at the destination ([0052] discloses that the destination may have a charging station and route may be determined accounting for the charging station at the destination and charging stations along the way. [0024] discloses that selected path is displayed).  
As per Claim 5, Li et al. discloses the information providing device according to claim 8, wherein the processor is programmed to select the route such that an arrival time of the motor-driven vehicle at the destination is later as compared to a case where charging equipment is present at the destination, and to control the display to display the selected route (This limitation reads on selecting a route that has a longer driving distance than if there was a charging station at the destination. However, the limitation does not require that a route be calculated for the condition of a charging station at the destination and then comparing it to the instance where there is no charging station at a destination. The BRI of the claim is a mere description of the distance of the selected route being longer than a hypothetical route to a destination with a charger. Li et al. discloses the aforementioned interpretation in [0066] and Fig. 5 (a route parameter may be time; i.e. fastest route). So does Nobutomo in at least Fig. 2 and [0046]). 

As per Claim 10, Li et al. discloses the information providing device according to Claim 8, wherein the processor is programmed to select the route when there is no charging equipment at the destination and there is no charging equipment on an alternative route with the shortest moving distance to the destination (Li et al. discloses determining a shortest route that does not include a charging station [0066] Route R5’).	However, Nobutomo teaches the aforementioned limitation ([0062, 0065, 0066], Fig. 2; Route D is the shortest route to the destination per the drawings. It is excluded from the search because it does not have a charging station. The figures show no charging station at the destination)	The motivation to combine Nobutomo and Li et al. was provided in the rejection of Claim 8.

As per Claim 12, Li et al. discloses a battery-electric vehicle comprising the information providing device according to claim 8 (Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619